Citation Nr: 0902723	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Before deciding the claim of service connection for a lumbar 
spine disability on the merits, the claim is REMANDED to the 
RO via the Appeals Management Center  in Washington, DC.

FINDINGS OF FACT

1. In a rating decision in September 2000, the RO denied the 
veteran's claim of service connection for a low back 
disability; and after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal of the adverse determination.

2. The additional evidence presented since the rating 
decision in September 2000 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
low back disability, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The rating decision in September 2000 by the RO, denying 
the application to reopen the claim of service connection for 
a low back disability, became final. 
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in September 2000 is new and material, and the claim 
of service connection is reopened. 
38 U.S.C.A. § 5108 (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

As the application to reopen the claim of service connection 
for a low back disability is resolved in the veteran's favor, 
the only matter disposed of in this decision, further 
discussion here of compliance with the VCAA with regard to 
the claims to reopen is not necessary.




REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence Claim

Procedural and Factual Background

By a rating decision in September 2000, the RO denied the 
veteran's claim of service connection for a low back 
disability because there was no evidence that the right knee 
disability was the cause of the veteran's low back pain.

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not perfect an appeal of the adverse 
determination and the determination became final by operation 
of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in September 2000 is 
summarized as follows:

The service treatment records document the veteran's 
complaint of low back pain in July 1976.  On separation 
examination, the spine was evaluated as normal. 

After service, private treatment records in September 1982 
document low back pain of seven month's duration.  

In April 1996, the veteran experienced back pain after 
injuring himself while stacking mail at work.  The diagnosis 
was lumbar strain or sprain with injury. 

On VA examination in April 1997, a MRI revealed a bulging 
disc at L4-5.  The examiner expressed the opinion there was 
no association between the service-connected right knee 
disability and the lumbar discomfort.



Current Application

Although the prior rating decision of September 2000 by the 
RO became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim of service connection in the absence of a 
finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001).

The veteran's application to reopen the claim of service 
connection was received in May 2004.

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of the knee disability was the cause of a low back 
disability.

Additional Evidence and Analysis

The additional relevant evidence, presented since the rating 
decision in September 2000, consists of the following:

In January 2004, a private physician reported treating and 
evaluating the veteran for both the right knee and lower 
back.  The physician expressed the opinion that the veteran's 
problems with his right knee and limp may well be 
contributing to some of the veteran's difficulties with his 
lower back.

The Board finds that the medical opinion of the private 
physician is new and material evidence because the opinion 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a lumbar spine 
disability, that is, a nexus between the veteran's current 
low back condition and his service-connected right knee 
disability, the absence of which was the reason the claim was 
previously denied.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  
38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and 
to this extent only the appeal is granted.




REMAND

The Board finds that the medical evidence of record is 
insufficient to decide the claim of service connection for a 
lumbar spine disability to include as secondary to the 
service-connected right knee disability.  Therefore further 
evidentiary development under the duty to assist is 
necessary.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the RO has afforded the veteran VA examinations in 
July 2004 and in February 2007, and the examiners concluded 
that the service-connected right knee disability did not 
cause the low back condition, the examiners did not 
specifically address whether the service-connected right knee 
disability aggravated the low back disability. 

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination 
to determine whether it is at least as 
likely as not that the 
service-connected right knee disability 
aggravated the low back disability.  
The claims file must be made available 
to the examiner for review

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as contrasted 
to a worsening of symptoms.

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


